NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DERIK YULIAN COLON-ALVAREZ,                     No.    18-73219
AKA Derik Julian Colon-Alvarez,
                                                Agency No. A208-578-974
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 19, 2020**
                                Phoenix, Arizona

Before: TALLMAN, BYBEE, and BADE, Circuit Judges.

      Derik Colon-Alvarez petitions for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s denial

of his applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We review the agency’s “legal conclusions


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo and its factual findings for substantial evidence.” Bringas-Rodriguez v.

Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc) (citations omitted).

Exercising jurisdiction under 8 U.S.C. § 1252, we deny the petition for review.

      1.     The agency considered the cumulative effect of the mistreatment

Colon-Alvarez experienced. See Chand v. I.N.S., 222 F.3d 1066, 1074 (9th Cir.

2000) (“An applicant may suffer persecution because of the cumulative effect of

several incidents, no one of which rises to the level of persecution.”). Substantial

evidence supports the agency’s determination that Colon-Alvarez failed to

establish that his past experiences in Honduras rose to the level of persecution. See

Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010) (stating that an

applicant who alleges past persecution bears the burden of proving that the

treatment rises to the level of persecution).

      2.     The agency identified and applied the correct standard for establishing

future persecution. Substantial evidence supports the agency’s determination that

Colon-Alvarez did not establish an objectively reasonable fear of future

persecution. See Nagoulko v. I.N.S., 333 F.3d 1012, 1018 (9th Cir. 2003) (stating

that the possibility of a course of events without “specific evidence to suggest” that

the events will occur is too speculative to establish an objectively reasonable fear

of future persecution); Sinha v. Holder, 564 F.3d 1015, 1022 (9th Cir. 2009) (“[A]

petitioner’s fear of future prosecution is weakened, even undercut, when similarly-


                                           2
situated family members living in the petitioner’s home country are not harmed.”

(internal quotation marks and citation omitted)). Thus, Colon-Alvarez’s claims for

asylum and withholding of removal fail.

      3.    Substantial evidence also supports the agency’s denial of CAT relief

because Colon-Alvarez failed to show it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government if returned to

Honduras. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (per

curiam) (generalized evidence of violence and crime in petitioner’s home country

was insufficient to meet standard for CAT relief). None of Colon-Alvarez’s other

arguments have merit.

      PETITION FOR REVIEW DENIED.




                                          3